Citation Nr: 1614101	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his niece


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In March 2011, the Veteran filed a timely Substantive Appeal (VA Form 9).  

In February 2016, the Veteran and his niece testified at a hearing before the undersigned at the RO.  A transcript is associated with the claims file.  

Later in February 2016, the Veteran's representative submitted an Elbow and Forearm Conditions Disability Benefits Questionnaire (DBQ) completed by the Veteran's private orthopedic surgeon, W.W., M.D., accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).  

However, later in February 2016, the Veteran's representative submitted a letter from Dr. W.W., which states that the Veteran's current left elbow disorder is related to an in-service injury, without a waiver of the Veteran's right to have this evidence initially considered by the RO.  As the Veteran's claim is being remanded for additional development, the RO will have the opportunity to review this evidence on remand.  Id.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

At his February 2016 hearing, the Veteran testified that he injured his left elbow during service when his arm was crushed between the breechblock and the top of the turret in a tank.  He was put in a Red Cross jeep and rushed to the dispensary, where x-rays were taken and a wrap or cast was put around his arm.  As time went on, he started having problems with the elbow.  In 2005, it swelled and the Veteran was told by a doctor that gout had set up in the injury.  Hearing Transcript at 3-4.  The Veteran also testified that he has a scar across his elbow.  Id. at 14.

Service treatment records show that in July 1969 the Veteran was seen in a unit aid station and reported that he "caught [left] elbow in equipment in tank last night."  There was a small abrasion, but no lacerations.  Mild tenderness was present locally.  There was no limitation of range of motion.  Glove distribution hyperesthesia or paresthesia was present below the elbow.  The record continues that an x-ray taken last night was not available, but there was no clinical evidence of a fracture.  The treatment was antibiotics and the Veteran was to remove the sling for range of motion exercises.  The Board notes that the referenced x-ray is not of record.

The Veteran's August 1969 separation examination shows his upper extremities were normal.  The Veteran's separation history was silent for complaints of left elbow disability.  The Veteran specifically denied painful or "trick" shoulder or elbow; arthritis; and bone, joint, or other deformity.

National Guard medical records from June 1979 to November 1999 are negative for complaints, treatment, or diagnosis of a left elbow disorder, including examinations and medical histories in June 1979, May 1983, September 1987, May 1991, March 1995, and May 1997.  

In March 2011, a VA medical opinion was obtained based on a review of the Veteran's claims file.  The examiner opined that the Veteran's current elbow condition less likely as not resulted from the left elbow abrasion while in service.  The examiner's rationale was as follows:

Based on review of all available documentation, patient has gout by history and radiographic evidence of chronic left elbow spur evidently attributed to gouty arthritis, with corresponding left elbow pain.  Said condition could not be correlated as having occurred while in service.  Specifically, sole reference to elbow condition in 1969 during service cited skin-level, not joint level, trauma.  Regrettably, a cause-effect relationship between elbow abrasion and elbow arthritis due to gout has not been described to date in the medical literature.

In the February 2016, elbow DBQ completed by the Veteran's private orthopedic surgeon, the diagnoses were left elbow degenerative joint disease (DJD), olecranon bursitis, and cubital tunnel syndrome.  The physician considered the history of left elebow injury in 1969, and that in April 2005; it had "reflared back up."  A February 2016 letter from Dr. W.W. provides as follows:  "Patient's present illness/injury, Left Elbow DJD and Olecranon Bursitis.  I feel is directly related to his past crush injury to his arm that he sustained while he was enlisted."

Neither the March 2011 nor the February 2016 medical opinion is sufficient to decide the claim.  The March 2011 VA medical opinion was provided based on a review of the Veteran's claims file, but without an examination of the Veteran.  The February 2016 medical opinion by Dr. W.W. was provided without any rationale for the opinion.

The March 2011 VA medical opinion, did not consider left elbow diagnoses other than gout.  As such, a new VA examination is needed.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

In addition, Dr. W.W. referred to an EMG that was conducted in 2009, and was not available at the time of the examination.  This record does not appear to be in the claims file.  VA has a duty to obtain it.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015) (VA's duty to assist includes assisting the claimant in the procurement of relevant records).  

In August 2006, the Veteran submitted a letter from the Social Security Administration (SSA), which reports that the Veteran became disabled and entitled to SSA disability benefits as of April 2005.  VA must obtain relevant SSA records that relate to the injury for which the veteran is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  It is possible the SSA disability benefits were granted based on the Veteran's left elbow disorder.  Accordingly, the records may contain relevant information.  Therefore, the Board finds that the Veteran's SSA disability records must be requested on remand and reviewed in connection with his claim.  

The Board notes that, records of reported treatment by J.G.O.S. & S.M. are not of record.  As such, the Board has a duty to seek these records.  Id.

Finally, all VA treatment records have not been obtained.  In this regard, records cited in the March 2011 VA medical opinion are not in the claims file.  In particular, July 2003 treatment records from the VA Medical Center in Dublin, Georgia, and August 2008 and November 2010 progress notes and x-ray reports relating to the Veteran's left elbow are not of record.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ak the Veteran to authorize VA to obtain all records of non-VA, treatment for the left elbow disability that have not already been obtained; including records of treatment by Dr. W.W. of J.G.O.S. & S.M; and the source of the 2009, EMG study.  

If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

2.  Obtain all of the Veteran's outstanding VA medical records, including July 2003 treatment records from the VA Medical Center in Dublin, Georgia, and August 2008 and November 2010 progress notes and X-ray reports relating to the left elbow.

3.  Obtain all of the Veteran's SSA disability records, including decisions and any medical records considered in those decisions. 

4.  After the above development has been completed, schedule the Veteran for a VA examination to determine whether any left elbow disability present at any time since 2008 is related to the reported in-service injury.  

The examination report must include a notation that the claims file was reviewed.  All indicated tests and studies should be accomplished.

The examiner should address the following:

(a)  For any left elbow disability present at any time since 2008, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability began in service, or is otherwise caused or aggravated by a disease or injury in service, to include the July 1969 injury.  

All opinions must be supported with reasons for the conclusions reached.  

The examiner should opine whether the Veteran's reports, if accepted, would in combination with other evidence of record; would be sufficient to establish a link between a current left elbow disability and the reported in-service injury; and whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting medical records would not be sufficient reason, by itself, for rejecting the Veteran's reports; unless the existence of such records would be medically expected.

If an opinion cannot be provided without resorting to speculation, the examiner must state whether the inability is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the needed opinion to be provided.

5.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board; if otherwise in order.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




